Per Curiam:

This action in forcible entry and detainer was brought before a justice of the peace by Wm. S. Bradbury. An appeal was taken to the district court. Plaintiff recovered judgment, from which defendant prosecutes error.
It appears that prior to the trial in the district court the plaintiff had recovered judgment in that court in an action brought by the defendant in this action to enforce the specific performance of a contract made by Wm. S. Bradbury to convey to’her the real estate described in this complaint. On the trial it was stated by counsel for the defendant that, the defense in this action was based entirely upon the facts set out in her petition for specific performance. Thereupon the court excluded all' evidence offered by defendant and held that the judgment in the case of Burnell v. Bradbury for specific performance was res judicata as to the contract relied on by the defendant, and ordered the jury to return a verdict for plaintiff. This is the only material and substantial error of which complaint is made. Upon this question we think the ruling of the court below was correct. It had been judicially determined between the parties in the action for specific performance that under said contract defendant, in this action had no right or interest in the land involved in this controversy. ,
The judgment of the court below is affirmed.